Citation Nr: 0737461	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-17 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Basic eligibility to receive non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from November 1976 to November 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit requested.


FINDING OF FACT

The veteran does not have the requisite service to qualify 
for VA non-service-connected pension benefits.


CONCLUSION OF LAW

The requirements of basic eligibility for VA pension 
benefits, based upon qualifying service by the appellant, 
have not been met.  38 U.S.C.A. §§ 101(2), 107(a), 1502, 
1521(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(a), (d), 
3.2, 3.3(a)(3), 3.6(a), (b), 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

When a claim, such as the one involved in the instant case, 
is barred as matter of law, the provisions of the Veterans 
Claims Assistance Act of 2000 and its implementing statutes 
(38 U.S.C.A. §§ 5103(a), 5103A, 5107) and regulation (38 
C.F.R. § 3.159) are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II.  Factual Background and Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  Only service department records can 
establish if and when a person was serving on qualifying 
active service.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon 
VA.  This agency does not have the authority to alter the 
findings of the service department.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).

With exceptions not here applicable, VA currently recognizes 
the following as periods of war: January 1, 1817, through 
December 31, 1898, inclusive with service against Indian 
tribes or nations; April 21, 1898, through July 4, 1902, 
inclusive; April 6, 1917, through November 11, 1918, 
inclusive; December 7, 1941, through December 31, 1946, 
inclusive; June 27, 1950, through January 31, 1955, 
inclusive; August 5, 1964, through May 7, 1975, inclusive; 
and August 2, 1990, through a date to be prescribed by 
Presidential proclamation or law.  38 C.F.R. § 3.2 (2007).

In the present case, the Board finds that the veteran's claim 
for non-service-connected pension benefits must be denied as 
a matter of law.  In the present case, the veteran's DD Form 
214 (Certificate of Release or Discharge from Active Duty) 
shows that he had active duty from November 4, 1976, until 
November 7, 1980.  As outlined above, service during that 
timeframe is not considered service during a period of war.  
Because the veteran has had no wartime service, he does not 
satisfy the basic eligibility requirements for non-service-
connected disability pension.

The veteran contended in his February 2005 Notice of 
Disagreement that his receipt of an expeditionary medal shows 
that he was in service during wartime.  The veteran's DD Form 
214 does show that he received the Navy Marine Corps 
Expeditionary Medal.  Although the evidence of record does 
not indicate the basis for that decoration, the Board is 
aware that his ship, the USS Constellation, CV-64, was 
involved in operations in the Indian Ocean during the Iranian 
hostage crisis in 1980.  However, as the Court of Appeals for 
Veterans Claims held in the Mason case, supra, that incident, 
although serious, has not been defined as a "period of war" 
by Congress.  Thus, the award of the expeditionary medal does 
not establish that the veteran served during a wartime 
period.  As a result, his appeal must be denied.


ORDER

Basic eligibility to receive non-service-connected disability 
pension benefits is not shown, and the appeal is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


